 PROB 12C                                                                            Report Date: January 6, 2020
(6/16)

                                       United States District Court
                                                                                                         FILED IN THE
                                                      for the                                        U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                        Eastern District of Washington                          Jan 07, 2020
                                                                                                    SEAN F. MCAVOY, CLERK
                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kenneth Edward Paschall                 Case Number: 0980 2:18CR00073-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: November 16, 2018
 Original Offense:        Failure to Register, 18 U.S.C. § 2250(a)
 Original Sentence:       Prison - 18 days                 Type of Supervision: Supervised Release
                          TSR - 120 days
 Asst. U.S. Attorney:     Stephanie A. Van Marter          Date Supervision Commenced: November 16, 2018
 Defense Attorney:        Federal Public Defender          Date Supervision Expires: November 15, 2028


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/12/2019, and 12/20/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Standard Condition #13: You must follow the instructions of the probation officer related
                        to the conditions of supervision.

                        Supporting Evidence: Mr. Paschall violated the terms of his supervised release by failing
                        to comply with a directive of the U.S. probation officer, on or about December 31, 2019.

                        On November 16, 2018, supervision commenced in this matter. On November 20, 2018, a
                        supervision intake was completed. His judgment was reviewed with him and he signed a
                        copy acknowledging an understanding of the conditions imposed by the Court, which
                        includes standard condition number 13, noted above.

                        On December 5, 2019, following allegations of domestic violence (as outlined in violation
                        number 1 in the petition filed on December 12, 2019), Mr. Paschall was directed to have no
                        contact with his now estranged wife, Alicia Paschall, or return to the Carlyle apartments
                        where they resided together.
Prob12C
Re: Paschall, Kenneth Edward
January 3, 2020
Page 2

                      On December 31, 2019, the undersigned received a call from Mrs. Paschall regarding their
                      ability to have contact. She confirmed that she does not want to continue to have a
                      relationship with Mr. Paschall but wants him to be involved in the lives of their children (she
                      is currently pregnant expecting twins). The undersigned officer explained concerns
                      surrounding the various serious allegations made in regards to Mr. Paschall. She
                      acknowledged that Mr. Paschall has been communicating with her and advised that he has
                      been coming to the Carlyle apartments.

                      Mr. Paschall was contacted and confronted regarding contact with Mrs. Paschall which he
                      adamantly denied. He also denied having any contact with Mrs. Paschall or going to the
                      Carlyle apartments since December 12, 2019. He was again asked if his name would be in
                      the visitor’s sign-in book at the Carlyle apartments. He again denied it, but ultimately
                      admitted to going to the Carlyle.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     January 6, 2020
                                                                             s/Melissa Hanson
                                                                             Melissa Hanson
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Signature of Judicial Officer

                                                                                January 7, 2020
                                                                             Date
